Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment”), dated as of April 22, 2019 (the “Third Amendment Effective
Date”), is by and among WPX ENERGY, INC., a Delaware corporation (the
“Borrower”), each of the guarantors signatory hereto (the “Guarantors”; and
together with the Borrower, the “Loan Parties”), the lenders party hereto (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in
such capacity, the “Administrative Agent”), the Swingline Lender and each of the
Issuing Banks party hereto.

 

Recitals

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement, dated as of March 18,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders enter into this Third Amendment to, among other things, amend certain
terms in the Credit Agreement as set forth herein and to be effective as of the
Third Amendment Effective Date; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
Definitions

 

Each capitalized term used in this Third Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement, as amended
hereby (the “Amended Credit Agreement”). Unless otherwise indicated, all section
references in this Third Amendment refer to sections of the Credit Agreement.

 

ARTICLE II

Amendments to Credit Agreement

 

In reliance on the representations, warranties, covenants and agreements
contained in this Third Amendment, and subject to the satisfaction of the
conditions precedent set forth in Article III hereof, as of the Third Amendment
Effective Date, the Credit Agreement is amended as follows:

 

1

--------------------------------------------------------------------------------



 

Section 2.01          Additional Definitions. Section 1.01 of the Credit
Agreement is hereby amended to add thereto in alphabetical order the following
definitions which shall read in full as follows:

 

“Aggregate Elected Commitment Borrowing Base Percentage” means, as of any date
of determination, the fraction expressed as a percentage (a) the numerator of
which is the difference between the Borrowing Base then in effect and the
Aggregate Elected Commitments then in effect, and (b) the denominator of which
is the Borrowing Base then in effect.

 

“Annual Scheduled Redetermination” has the meaning set forth in Section 2.10(c).

 

“Annual Scheduled Redetermination Conditions” has the meaning set forth in
Section 2.10(c).

 

“Annual Scheduled Redetermination Election Notice” has the meaning set forth in
Section 2.10(c).

 

“Applicable Borrowing Base Disposition Threshold Percentage” means, for any
period since the most recent determination of the Borrowing Base (and/or
Development Borrowing Base), the greater of (a) 5% or (b) if the Borrower
delivers an Annual Scheduled Redetermination Election Notice in accordance with
Section 2.10(c) during such period, then from the date of delivery of the Annual
Scheduled Redetermination Election Notice until the effective date of the next
April 1 Scheduled Redetermination, the lesser of (i) 10% and (ii) the amount
(expressed as a percentage) that the Aggregate Elected Commitment Borrowing Base
Percentage as of the date of delivery of the Annual Scheduled Redetermination
Election Notice exceeds 20%.

 

“ICE” has the meaning set forth in the definition of “LIBO Rate”.

 

“Replacement Rate” has the meaning set forth in Section 2.15(b).

 

“Semi-Annual Scheduled Redetermination” has the meaning set forth in
Section 2.10(c).

 

“Third Amendment Effective Date” means April 22, 2019.

 

Section 2.02          Restated Definitions. The following definitions contained
in Section 1.01 of the Credit Agreement are hereby amended and restated in their
respective entireties to read in full as follows:

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a one month
Interest Period that begins on such day (and if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of

 

2

--------------------------------------------------------------------------------



 

doubt, the LIBO Rate for any day shall be based on the rate as published by ICE,
or a comparable or successor quoting service approved by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market, at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Day
if such day is not a Business Day), as the rate for dollar deposits with a one
month maturity. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.15(a) hereof, then the Alternate Base Rate shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Alternate Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Rate” means, subject to the implementation of the Replacement Rate in
accordance with Section 2.15(b), with respect to any Eurodollar Borrowing for
any Interest Period, the rate as published by the ICE Benchmark Administration,
a United Kingdom company (“ICE”), or a comparable or successor quoting service
approved by the Administrative Agent for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market, at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term comparable to such Interest
Period. In the event that such rate is not so published, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent (or any Affiliate of the Administrative Agent) in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding the above, (x) to the extent that “LIBO Rate”
is used in connection with an ABR Borrowing, such rate shall be determined as
modified by the definition of Alternate Base Rate, (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 2.15(b), in the event that a Replacement Rate with respect to the LIBO
Rate is implemented then all references herein to the LIBO Rate shall be deemed
references to such Replacement Rate and (z) if the LIBO Rate or any Replacement
Rate shall be less than zero at any time, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Reserve Report” means a report prepared by the Borrower setting forth, as of
each June 30 (if applicable) and December 31 of the applicable year or such
other date in the event of an Interim Redetermination, the Proved Reserves
attributable to the Oil and Gas Properties of the Loan Parties located within
the

 

3

--------------------------------------------------------------------------------



 

geographic boundaries of the United States of America (or the Outer Continental
Shelf adjacent to the United States of America), together with a projection of
the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date, based upon the
pricing assumptions consistent with the Administrative Agent’s lending
requirements at the time. For the avoidance of doubt, any internal reserve
report prepared by the Borrower and delivered to the Administrative and the
Lenders pursuant to Section 5.01(e)(iv) shall not constitute a “Reserve Report”
for any purpose under this Agreement or any other Loan Document.

 

“Scheduled Redetermination” means a Semi-Annual Scheduled Redetermination or an
Annual Scheduled Redetermination, as the context shall require.

 

Section 2.03          Amendments to Article I of the Credit Agreement. Article I
of the Credit Agreement is hereby amended by adding new Sections 1.05 and 1.06
immediately after Section 1.04 therein to read in full as follows:

 

Section 1.05          Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” except as otherwise expressly provided herein.

 

Section 1.06          Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Section 2.04          Amendments to Section 2.10 of the Credit Agreement.

 

(a)                                 Section 2.10(c) of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

 

(c)                                  During the Collateral Trigger Period, the
Borrowing Base (and, if applicable, the Development Borrowing Base and/or Basin
BB Amounts) shall be redetermined semi-annually (a “Semi-Annual Scheduled
Redetermination”) or, if the Annual Scheduled Redetermination Conditions have
been satisfied and the Borrower so elects as provided herein, annually (an
“Annual Scheduled Redetermination”), in each case in accordance with this
Section 2.10, and subject to Section 2.10(e), such redetermined Borrowing Base
(and, if applicable, Development Borrowing Base and/or Basin BB Amounts) shall
become effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders on April 1st and, in the case of a Semi-Annual
Scheduled

 

4

--------------------------------------------------------------------------------



 

Redetermination, October 1st of each year (or, in each case, such date promptly
thereafter as reasonably practicable), commencing on October 1, 2016. Effective
as of the Third Amendment Effective Date, so long as (i) the Consolidated Net
Leverage Ratio is less than or equal to 3.00 to 1.00 for the Rolling Period
ending on June 30th immediately prior to any proposed October 1 Scheduled
Redetermination as set forth in the compliance certificate delivered for such
period pursuant to Section 5.01(c) and (ii) the Aggregate Elected Commitment
Borrowing Base Percentage is greater than or equal to 25% as of the date such
Annual Scheduled Redetermination Election Notice is delivered (the foregoing
clauses (i) and (ii), the “Annual Scheduled Redetermination Conditions”), then
the Borrower may elect to (but shall not be obligated to) forego the October 1
Scheduled Redetermination in any such year (and to be only subject to an Annual
Scheduled Redetermination for such year) by providing an irrevocable written
notice thereof (such notice, an “Annual Scheduled Redetermination Election
Notice”) to the Administrative Agent (x) no earlier than on the date the
financial statements and compliance certificate for the Rolling Period ending
June 30th of such year are required to be delivered pursuant to
Section 5.01(b) and 5.01(c), respectively and (y) no later than September 1st of
such year. In addition, the Borrower may, by notifying the Administrative Agent
thereof, and the Administrative Agent may, at the direction of the Supermajority
Lenders, by notifying the Borrower thereof, one time between Scheduled
Redeterminations each elect to cause the Borrowing Base (and, if applicable, the
Development Borrowing Base and/or Basin BB Amounts) to be redetermined between
such redeterminations (an “Interim Redetermination”) in accordance with this
Section 2.10. For the avoidance of doubt, the initial determination of the
Borrowing Base (and, if applicable, the Basin BB Amounts) after a Collateral
Trigger Date and/or the initial determination of the Development Borrowing Base
after a Collateral Trigger Date shall not constitute an Interim Redetermination,
but any request to redetermine the Borrowing Base, the Basin BB Amounts and/or
the Development Borrowing Base (except pursuant to Section 2.10(b)(i)) shall
constitute an Interim Redetermination.

 

(b)                                 Section 2.10(e)(i) of the Credit Agreement
is hereby amended and restated in its entirety to read in full as follows:

 

(i)                                     in the case of any Scheduled
Redetermination, (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 5.01(e)(i) and (f) in a timely and complete manner, then, in the case of
an Annual Scheduled Redetermination, on April 1st and, in the case of
Semi-Annual Scheduled Redeterminations, April 1st and October 1st, as applicable
(or, in each case, such date promptly thereafter as reasonably practicable)
following such New Borrowing Base Notice, or (B) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 5.01(e)(i) and (f) in a timely and complete manner,
then on the Business Day next succeeding delivery of such New Borrowing Base
Notice;

 

5

--------------------------------------------------------------------------------



 

(c)                                  Section 2.10(f) of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

 

(f)                                   In addition to the other redeterminations
of and adjustments to the Borrowing Base (and Development Borrowing Base and/or
and Basin BB Amounts) provided for herein, if at any time the Borrowing Base
Value of (i) Oil and Gas Properties (and/or Oil and Gas Properties attributable
to the Development Borrowing Base) sold or disposed of (whether through a direct
sale or disposition or through the sale or disposition of Equity Interests in a
Subsidiary that owns such Oil and Gas Properties, and including pursuant to a
production payment) or (ii) Hedge Liquidations (and/or Hedge Liquidations in
connection with Hedging Agreements associated with Oil and Gas Properties
attributable to the Development Borrowing Base), in any period since the most
recent determination of the Borrowing Base (and/or Development Borrowing Base)
exceeds the Applicable Borrowing Base Disposition Threshold Percentage of the
Borrowing Base then in effect (and/or the Applicable Borrowing Base Disposition
Threshold Percentage of the Development Borrowing Base then in effect), then the
Borrowing Base (and/or, if applicable, the Development Borrowing Base and/or the
applicable Basin BB Amount(s)) shall be simultaneously reduced by an amount
equal to the Borrowing Base Value of (A) such Oil and Gas Properties sold or
disposed of or (B) such Hedge Liquidations, respectively, and the Borrowing Base
(and/or, if applicable, Development Borrowing Base and/or applicable Basin BB
Amount(s)) as so reduced shall become the new Borrowing Base (and/or, if
applicable, Development Borrowing Base and/or applicable Basin BB Amount(s))
immediately upon the date of such sale, disposition or Hedge Liquidation,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders until the next redetermination or other adjustment of the
Borrowing Base (and/or, if applicable, Development Borrowing Base and/or and
Basin BB Amounts) pursuant to this Agreement.

 

Section 2.05          Amendment to Section 2.15 of the Credit Agreement.
Section 2.15 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

Section 2.15          Alternate Rate of Interest.

 

(a)                                 Unless and until a Replacement Rate is
implemented in accordance with clause (b) below, if prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate (including,
without limitation, because the LIBO Rate for such Interest Period is not
available or published on a current basis) for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the LIBO Rate for such Interest Period will not adequately
and fairly

 

6

--------------------------------------------------------------------------------



 

reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Revolving Borrowing
shall be ineffective, and (B) if any Borrowing Request requests a Eurodollar
Revolving Borrowing, such Borrowing shall be made as an ABR Revolving Borrowing;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

(b)               Notwithstanding anything to the contrary in
Section 2.15(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 2.15(a)(i) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the United States syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the United States syndicated loan market in the applicable currency,
then the Administrative Agent may, to the extent practicable (in consultation
with the Borrower and as determined by the Administrative Agent to be generally
in accordance with similar situations in other transactions in which it is
serving as administrative agent or otherwise consistent with market practice
generally), establish a replacement interest rate (the “Replacement Rate”), in
which case, the Replacement Rate shall, subject to the next two sentences,
replace such applicable interest rate for all purposes under the Loan Documents
unless and until (A) an event described in Section 2.15(a)(i), (a)(ii), (b)(i),
(b)(ii) or (b)(iii) occurs with respect to the Replacement Rate or (B) the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.15(b). Notwithstanding anything to the contrary
in this Agreement or the other Loan Documents (including, without limitation,
Section 9.03), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the

 

7

--------------------------------------------------------------------------------



 

delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice.

 

Section 2.06          Amendments to Section 5.01 of the Credit Agreement.

 

(a)                                 Clause (i) of Section 5.01(e) of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

 

(i)                                     (A) on or before March 1st of each year
and (B) during a Collateral Trigger Period, unless the Borrower elects not to
have an October 1 Scheduled Redetermination in accordance with Section 2.10(c),
on or before September 1st of each year, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Loan Parties as of the immediately preceding December 31st and
June 30th, respectively. The Reserve Report as of December 31 of each year shall
be prepared by or under the supervision of an Internal Petroleum Engineer and
shall be accompanied by an audit letter issued by the applicable Approved
Petroleum Engineers, and the June 30th Reserve Report of each year shall be
prepared by or under the supervision of an Internal Petroleum Engineer and shall
be prepared in accordance with the procedures used in the immediately preceding
December 31st Reserve Report,

 

(b)                                 Section 5.01(e) of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (ii) therein,
(ii) replacing the semi-colon at the end of clause (iii) therein with “, and”,
and (iii) adding a new clause (iv) immediately after clause (iii) therein, which
new clause (iv) shall read in its entirety as follows:

 

(iv)            if the Borrower elects not to have an October 1 Scheduled
Redetermination in accordance with Section 2.10(c), then on or before
September 30th of each relevant year, the Borrower shall, upon request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders the
most recently prepared internal reserve report evaluating the Oil and Gas
Properties of the Loan Parties. Such reserve report shall be in the form
determined acceptable by the Borrower’s management for its internal use, and
shall not be required to qualify as a “Reserve Report” or be prepared in
accordance with the procedures used in the preparation of Reserve Reports or
otherwise be in form or substance acceptable to the Administrative Agent or any
Lender;

 

(c)                                  Section 5.01(g) of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

 

(g)                                  prior to (i) selling, transferring,
assigning or otherwise disposing of any Oil and Gas Properties of any Loan
Parties (including through a

 

8

--------------------------------------------------------------------------------



 

production payment) or all of the Equity Interests in any Subsidiary owning Oil
and Gas Properties, whether in a series of transactions or in a single
transaction, or (ii) effectuating any Hedge Liquidation, whether in a series of
transactions or in a single transaction, in the case of clauses (i) and (ii),
during a Collateral Trigger Period and since the most recent determination of
the Borrowing Base, that will yield aggregate proceeds in excess of the dollar
amount equal to the Applicable Borrowing Base Disposition Threshold Percentage
of the Borrowing Base then in effect (or, if on or after the Initial Designation
Effective Date and involving Development Mortgaged Properties or Equity
Interests in any Subsidiary owning Development Mortgaged Properties or Hedging
Agreements associated with Oil and Gas Properties attributable to the
Development Borrowing Base, the Applicable Borrowing Base Disposition Threshold
Percentage of the Development Borrowing Base then in effect), determined as of
the time of such disposition or, in the case of a series of dispositions, on the
date of the most recent such disposition, prior written notice of such
disposition, the anticipated price thereof and the anticipated date of closing;
and

 

Section 2.07          Amendment to Section 6.03 of the Credit Agreement.
Section 6.03 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

Section 6.03         Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (including
by way of division) (in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that (x) if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
any Person may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation and (y) the Borrower may sell, transfer, lease or
otherwise dispose of (including by way of division) (in one transaction or in a
series of transactions) all or substantially all of its assets to a Subsidiary
or other Person created as a result of a division so long as such Subsidiary or
other Person created as a result of a division becomes a Guarantor hereunder or
otherwise assumes the obligations of the Borrower.

 

Section 2.08          Amendment to Section 9.03 of the Credit Agreement.
Section 9.03(b) of the Credit Agreement is hereby amended by replacing the word
“None” at the beginning thereof with the phrase “Subject to Section 2.15(b),
none”.

 

ARTICLE III

Conditions Precedent

 

The amendments set forth in Article II of this Third Amendment shall become
effective when all of the following conditions precedent shall have been
satisfied (or waived in accordance with Section 9.03 of the Credit Agreement):

 

Section 3.01          Counterparts. The Administrative Agent shall have received
from the Borrower, each of the Guarantors and the Required Lenders counterparts
(in such number as may

 

9

--------------------------------------------------------------------------------



 

be requested by the Administrative Agent) of this Third Amendment signed on
behalf of such Persons.

 

Section 3.02          Fees. The Administrative Agent shall have received from
the Borrower in immediately available funds (a) all fees and amounts due and
payable on or prior to the Third Amendment Effective Date and (b) to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

Section 3.03          Other Documents. The Administrative Agent shall have
received such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

ARTICLE IV

Ratification; Representations and Warranties

 

Section 4.01          Ratification and Affirmation. Each Loan Party does hereby
adopt, ratify and confirm the Credit Agreement and the other Loan Documents, as
amended hereby, and its obligations thereunder. Each Loan Party hereby
(a) confirms and ratifies all of its obligations under the Loan Documents to
which it is a party, including its guaranty obligations and the Liens granted by
it under the Collateral Documents to which it is a party and (b) confirms that
all references in such Loan Documents to the “Credit Agreement” (or words of
similar import) refer to the Amended Credit Agreement without impairing any such
obligations or Liens in any respect.

 

Section 4.02          Representations and Warranties. Each Loan Party hereby
represents and warrants to the Administrative Agent and each Lender that:

 

(a)                                 As of the date hereof, after giving effect
to the terms of this Third Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except that any such representations and warranties that
are modified by materiality shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date (except that any such representations and warranties that are
modified by materiality shall be true and correct in all respects as of such
specified earlier date).

 

(b)                                 As of the date hereof, after giving effect
to this Third Amendment, no Default has occurred and is continuing.

 

(c)                                  The execution, delivery and performance by
it of this Third Amendment and any other Loan Documents executed in connection
herewith are within such Loan Party’s corporate powers and have been duly
authorized by all corporate action. This Third Amendment has been duly executed
and delivered by the Loan Parties and constitutes a legal, valid and binding
obligation of each of the Loan Parties, enforceable against the Loan Parties in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

10

--------------------------------------------------------------------------------



 

(d)     No material authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority is required for the due execution,
delivery and performance by any Loan Party of this Third Amendment and any other
Loan Document to which it is a party, or the consummation of the transactions
contemplated hereby or thereby. The execution, delivery and performance by each
Loan Party of this Third Amendment and any other Loan Documents to which it is
shown as being a party (to the extent not released in accordance with its terms
and/or the terms of the Credit Agreement) and the consummation of the
transaction contemplated thereby do not contravene (i) such Loan Party’s
organizational documents or (ii) any law or any restriction under any material
agreement binding on or affecting such Loan Party and will not result in or
require the creation or imposition of any Lien prohibited by the Amended Credit
Agreement.

 

ARTICLE V

Miscellaneous

 

Section 5.01          Credit Agreement in Full Force and Effect as Amended.
Except as specifically amended hereby, the Credit Agreement and other Loan
Documents shall remain in full force and effect. Each of the Loan Parties hereby
agrees that its liabilities under the Credit Agreement and the other Loan
Documents, in each case as amended hereby, to which it is a party, shall remain
enforceable against such Loan Party in accordance with the terms thereof and
shall not be reduced, altered, limited, lessened or in any way affected by the
execution and delivery of this Third Amendment, and each Loan Party hereby
confirms and ratifies its liabilities under the Loan Documents (as so amended)
to which it is a party in all respects. Except as expressly set forth herein,
this Third Amendment shall not be deemed to be a waiver, amendment or
modification of any provisions of the Credit Agreement or any other Loan
Document or any right, power or remedy of the Administrative Agent or Lenders,
or constitute a waiver of any provision of the Credit Agreement or any other
Loan Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Third
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Administrative Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise. The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Third Amendment, as though such
terms and conditions were set forth herein. Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
and modified by this Third Amendment, and each reference herein or in any other
Loan Documents to the “Credit Agreement” shall mean and be a reference to the
Credit Agreement as amended and modified by this Third Amendment.

 

Section 5.02          GOVERNING LAW. THIS THIRD AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.03          Descriptive Headings, Etc. The descriptive headings of the
sections of this Third Amendment are inserted for convenience only and shall not
be deemed to affect the meaning

 

11

--------------------------------------------------------------------------------



 

or construction of any of the provisions hereof. The statements made and the
terms defined in the recitals to this Third Amendment are hereby incorporated
into this Third Amendment in their entirety.

 

Section 5.04          Payment of Fees and Expenses. The Borrower agrees to pay
or reimburse the Administrative Agent for all of its reasonable out-of-pocket
costs and expenses incurred in connection with this Third Amendment, the other
Loan Documents and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Administrative Agent with
respect thereto, in accordance with Section 9.04 of the Credit Agreement. The
agreement set forth in this Section 6.04 shall survive the termination of this
Third Amendment and the Credit Agreement.

 

Section 5.05          Entire Agreement. This Third Amendment, the Credit
Agreement and the other documents referred to herein represent the entire
understanding of the parties hereto regarding the subject matter hereof and
supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof. This Third Amendment
is a Loan Document executed under the Credit Agreement.

 

Section 5.06          Counterparts. This Third Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Third Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

 

Section 5.07          Successors. The execution and delivery of this Third
Amendment by any Lender shall be binding upon each of its successors and
assigns.

 

[Signatures Begin on Next Page]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

 

 

 

WPX ENERGY, INC.,
as Borrower and Guarantor

 

 

 

 

 

 

 

[g86921ks03i001.jpg]

By:

/s/ J. Kevin Vann

 

Name:

J. Kevin Vann

 

Title:

Executive Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

 

WPX ENERGY PERMIAN, LLC

 

 

WPX ENERGY HOLDINGS, LLC

 

 

WPX ENERGY KEYSTONE, LLC

 

 

WPX ENERGY MARKETING, LLC

 

 

WPX ENERGY MID-CONTINENT COMPANY

 

 

WPX ENERGY PRODUCTION, LLC

 

 

WPX ENERGY WILLISTON, LLC,

 

 

as Guarantors

 

 

 

 

[g86921ks03i002.jpg]

By:

/s/ J. Kevin Vann

 

Name:

J. Kevin Vann

 

Title:

Exceutive Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

WPX ENERGY GULF COAST, LP,

 

as Guarantor

 

 

 

By:

WPX Energy Production, LLC,

 

 

its general partner

 

 

 

 

 

 

 

[g86921ks03i003.jpg]

By:

/s/ J. Kevin Vann

 

Name:

J. Kevin Vann

 

Title:

Executive Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, an Issuing Bank, Swingline Lender and a Lender

 

 

 

By:

/s/ Matthew W. Coleman

 

Name:

Matthew W. Coleman

 

Title:

Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as an Issuing Bank and a Lender

 

 

 

By:

/s/ Darren Vanek

 

Name:

Darren Vanek

 

Title:

Executive Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Craig Malloy

 

Name:

Craig Malloy

 

Title:

Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.,

 

as an Issuing Bank and a Lender

 

 

 

By:

/s/ Cliff Vaz

 

Name:

Cliff Vaz

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD. (f.k.a. The Bank of Tokyo-Mitsubishi UFJ, Ltd.),

 

as a Lender

 

 

 

By:

/s/ Traci Bankston

 

Name:

Traci Bankston

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ Kristan Spivey

 

Name:

Kristan Spivey

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Gabriela Azcarate

 

Name:

Gabriela Azcarate

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Lender

 

 

 

By:

/s/ Darrell Stanley

 

Name:

Darrell Stanley

 

Title:

Managing Director

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

 

as an Issuing Bank and a Lender

 

 

 

By:

/s/ Joe Lattanzi

 

Name:

Joe Lattanzi

 

Title:

Managing Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Bruce E. Hernandez

 

Name:

Bruce E. Hernandez

 

Title:

Senior Vice President

 

 

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ James Giordano

 

Name:

James Giordano

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Emerson Almeida

 

Name:

Emerson Almeida

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

By:

/s/ Jamie Minieri

 

Name:

Jamie Minieri

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

BOKF, N.A. DBA BANK OF OKLAHOMA,

 

as a Lender

 

 

 

By:

/s/ J. Nick Cooper

 

Name:

J. Nick Cooper

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

By:

/s/ Scott Myatt

 

Name:

Scott Myatt

 

Title:

Executive Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Lyle Levy Jr.

 

Name:

Lyle Levy Jr.

 

Title:

Vice President

 

 

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Scott W. Danvers

 

Name:

Scott W. Danvers

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Scott Lamoreaux

 

Name:

Scott Lamoreaux

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ John Engel

 

Name:

John Engel

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

/s/ Nina Johnson

 

Name:

Nina Johnson

 

Title:

Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------